Citation Nr: 0335829	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-18 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  He died in June 1993.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for cause of 
the veteran's death and denied entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318.


FINDINGS OF FACT

1.  The veteran died in June 1993.  The cause of death was 
listed as acute myocardial infarction (immediate cause) with 
diabetes, acute renal failure, and dehydration as underlying 
causes.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.312 (2003).

2.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 are 
not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant was notified of the information necessary to 
substantiate her claims by means of the January 2000 rating 
decision, the July 2001 statement of the case, a November 
2001 letter, and the September 2003 supplemental statement of 
the case.  In the November 2001 letter, the RO informed the 
appellant that to establish a claim for service connection 
for cause of the veteran's death, she needed to bring forth 
evidence of the veteran's death, a disease or injury in 
service, and a relationship between the cause of the 
veteran's death and service.  In the January 2000 rating 
decision, the RO noted that the veteran did not have any 
service-connected disability at the time of his death and 
that there was no competent evidence of record of a 
relationship between the causes of the veteran's death and 
service.  

Additionally, the RO stated that because the veteran did not 
have any service-connected disabilities at the time of his 
death that he could not be rated as totally disabled at the 
time of his death and that benefits under 38 U.S.C.A. § 1318 
could not be granted.  Following the receipt of the medical 
records from the veteran's last hospitalization, the RO 
informed the appellant that the evidence did not establish a 
nexus between the cause of the veteran's death and a disease, 
injury, or event during service.  The RO also stated that 
because the veteran was not rated as totally disabled due to 
service-connected disabilities for the 10 years prior to his 
death, that she was not entitled to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318.  The RO noted that while the veteran was rated as 
totally disabled for pension purposes, such did not assist in 
the grant of benefits under the provisions of 38 U.S.C.A. 
§ 1318.  The RO has provided the appellant with the 
regulations that pertain to her claims.  Based on the above 
facts, the Board finds that VA has no outstanding duty to 
inform her that any additional information or evidence is 
needed. 

Second, VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the 
November 2001 letter, the RO informed her that it must make 
reasonable efforts to help her get the evidence necessary to 
support her claims.  The RO stated that it would obtain 
relevant records in the custody of a federal department or 
agency and that as long as the appellant provided the 
authorization for private medical records, that VA would 
assist in obtaining records not in the custody of a federal 
department or agency.  The RO also informed the appellant 
that she has the ultimate responsibility of providing 
evidence to substantiate her claims.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§§ 3.159(c), (d) (2003).  Here, the RO sought to obtain the 
records for which the appellant had completed a VA Form 21-
4142, Authorization and Consent to Release Information to VA.  
The appellant only indicated that there were records at St. 
Paul's Hospital in Dallas, Texas, which records VA obtained 
and are part of the claims file.  The appellant has not 
identified any other records that have not been obtained.

For the above reasons, the Board finds that the requirements 
of the VCAA have been met by the RO.

II.  Cause of death

The appellant contends that service connection for cause of 
the veteran's death is warranted.  She states that the 
veteran was continuously ill during his military duty and 
that following his discharge from service, he suffered from 
both mental and physical problems.

The veteran died in June 1993.  The cause of death was listed 
as acute myocardial infarction with diabetes, acute renal 
failure, and dehydration as underlying causes.  At the time 
of his death, he was not service connected for any 
disability.  The veteran was in receipt of nonservice-
connected pension benefits from 1978 until the time of his 
death.

Service medical records are silent for any showing of a heart 
disorder, diabetes mellitus, or kidney problems.  The 
veteran's blood pressure at discharge was 128/76 
(systolic/diastolic).  The veteran was diagnosed with 
hypertension in August 1947.  There are no medical records 
documenting blood pressure readings between service and the 
August 1947 diagnosis.

The June 1993 private hospitalization summary report shows 
diagnoses of hypovolemia, chronic renal failure, cardiac 
arrest, hyperkalemia, convulsions, anoxic brain damage, 
diabetes mellitus, and history of coronary artery disease.  

In a statement received from the appellant in December 2001, 
she stated that the veteran had been shell shocked while in 
service, which affected his entire body.  She stated that his 
mind was not in good shape either.  The appellant asserted 
that he showed symptoms of not being well at the time he was 
discharged from service.  She stated that after he was 
diagnosed with diabetes he developed hardening of the 
arteries and had to have his foot amputated.  She argued that 
the service affected his heart and arteries, which led to his 
total disability and eventually led to his death.  The 
appellant stated that prior to going into service the veteran 
was well and healthy and that after returning from service, 
he was not the healthy man he was before service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).
Service connection for heart disease (to include 
hypertension) and diabetes mellitus may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

First, it must be noted that the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran's physical and mental 
health was affected right after the veteran was discharged 
from service.  The Board has thoroughly reviewed the evidence 
of record.  There is no evidence in the claims file to 
support the appellant's allegations that the veteran incurred 
a "chronic" disease within one year following separation 
from service, such as heart disease or hypertension.  The 
record shows that the veteran was first diagnosed with 
hypertension in August 1947, which is almost two years 
following the veteran's discharge from service.  Again, the 
service medical records are silent for any heart or kidney 
problems, and there is no competent evidence establishing any 
cardiovascular problems until August 1947.  Absent findings 
of any pertinent pathology either during service or within 
the applicable presumptive period, there is no basis for a 
finding that cardiovascular problems ultimately contributing 
to the veteran's demise originated during service.  

The veteran was granted pension benefits in 1978 for 
amputation of the right foot, schizophrenia, diabetes 
mellitus, degenerative disc disease of the lumbar spine, and 
chronic prostatitis.  Diabetes mellitus is the only 
disability listed that is an underlying cause for the 
veteran's death; however, there is no showing that diabetes 
mellitus was manifested to a compensable degree within one 
year following the veteran's discharge from service.  The 
first objective evidence showing of diabetes mellitus was in 
1978, which is more than 30 years following the veteran's 
discharge from service.  The appellant has not brought forth 
any competent evidence between any of the causes of the 
veteran's death and service, to include that a heart disorder 
or diabetes mellitus were manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  Without any competent evidence of a nexus between 
the cause of the veteran's death and service, to include the 
applicable one-year presumptive period, the claim for service 
connection for cause of the veteran's death must be denied.  

Although the appellant has asserted that the veteran incurred 
a disease in service, to include the one-year presumptive 
period following the veteran's discharge from service, which 
contributed to his death, she is a lay person and her opinion 
is not competent to provide the necessary nexus between the 
veteran's service and his death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

III.  38 U.S.C.A. § 1318

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2003).

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on individual unemployability.  
38 C.F.R. § 3.22. 

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1311(a)(2) (veteran 
required to have been rated totally disabled for a continuous 
period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced dependency and indemnity compensation benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

The Board finds that the criteria for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 are not met.  That is, the veteran had no service-
connected disabilities at the time of his death.  Therefore, 
the veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The Board notes that the RO received the appellant's claim 
for dependency and indemnity compensation benefits in 
December 1999.  It further acknowledges that much of the 
evolution of analysis for 38 U.S.C.A. § 1318 claims occurred 
after receipt of her claim.  Generally, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.

The Board regrets that a more favorable decision could not be 
made in this case.


ORDER

Service connection for cause of the veteran's death is 
denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



